Exhibit 10.1

 

Overview of Restructuring of Business Management Agreement with Reit
Management & Research LLC (“RMR”)

 

Government Properties Income Trust (“GOV”) and RMR have agreed to restructure
the fees payable to RMR under the Business Management Agreement as follows:

 

·                  The base business management fees paid by GOV to RMR, which
are included in GOV’s “G&A” expenses, are currently calculated at the annual
rate of approximately 0.5% of the gross historical cost of GOV’s real estate
assets. Beginning in 2014, these fees will be calculated on the basis of the
lower of: (i) gross historical cost of GOV’s real estate assets or (ii) GOV’s
total market capitalization. Market capitalization will include the market value
of GOV’s common shares, plus the liquidation preference of preferred shares and
the principal amount of debt. The market value of GOV’s common shares will be
calculated based on the average shares outstanding multiplied by the average
closing share price during the period in which the fees are earned.

 

·                  Beginning in 2014, 10% of the base business management fees
will be paid in common shares of GOV. The amount of GOV common shares granted as
part of the base business management fee will be calculated based on the average
closing share price during the period in which the fees are earned.

 

·                  Annual incentive fees payable by GOV to RMR included in GOV’s
“G&A” expenses are currently calculated based upon increases in funds from
operations (FFO) per share and are paid in common shares of GOV which vest
immediately. Beginning in 2014, the incentive fees which may be earned by RMR
will be calculated based upon total returns realized by GOV common shareholders
(i.e., share price appreciation plus dividends) in excess of benchmarks. The
benchmarks will be set by the Compensation Committee of GOV’s Board (which is
comprised solely of Independent Trustees) and will be disclosed in GOV’s annual
meeting proxy statements. Incentive fees will be paid in common shares of GOV
which will vest over a multiyear period and will be subject to a “claw back” in
the event of certain material restatements of financial results.  The terms of
the incentive fee, including among other things, the measurement periods,
targets and benchmarks are to be developed and set by the Compensation
Committee.

 

GOV’s Compensation Committee has directed that a definitive revised Business
Management Agreement giving effect to the above restructuring be provided to it
for final approval in connection with the Committee’s consideration later this
year of the renewal of RMR’s engagement as GOV’s manager.

 

--------------------------------------------------------------------------------